DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13-15 and 18 were modified in an amendment filed on August 26, 2022.
Claims 1-18 are pending and are rejected under 35 U.S.C. §103.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
Claims 13-18 were interpreted in the previous Office action under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph) due to use of the terms “online module” in claims 13-15 and “offline module” in claims 13 and 18.  In the amendment filed on August 26, 2022, these terms are no longer used in the claims.  Accordingly, claims 13-18 are no longer being interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph).


Claim Rejections - 35 USC § 112(b)
Claims 13-18 were rejected in the previous Office action under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim limitations referring to “online module” and “offline module” invoked 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph), but the written description did not disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In the amendment filed on August 26, 2022, these terms are no longer used in the claims.  Accordingly, the rejection under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph) is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16, and 18
Claims 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Yoon et al. (U.S. Patent Publication No. 2018/0102938).

Claim 1
Regarding claim 1, Yoon discloses:
A method to predict a disaster for a computer system based on logs, the method comprising: 
representing existing logs as first vectors by tokenizing the existing logs (Yoon: ¶ [0121]-[0125] (tokenization of log messages and comparison of tokenized log message vectors to determine similarity to log messages in a cluster)); 
partitioning the first vectors into clusters, the clusters representing disaster types (Yoon: ¶ [0118]-[0120]; ¶ [0129]-[0130] (log messages are assigned to clusters)); 
selecting representative vectors for the clusters (Yoon: ¶ [0121]-[0125]); 
representing a new log of the computer system as a second vector by tokenizing the new log (Yoon: ¶ [0121]-[0125]); 
matching the second vector to a cluster by comparing the second vector and the representative vectors (Yoon: ¶ [0121]-[0125] (comparison of tokenized log message vectors to determine similarity to representative log message vectors in a cluster to determine a similarity value)); and 
categorizing the new log as a disaster type represented by the cluster (Yoon: ¶ [0034]-[0035] (one or more representative machine-generated data records may be selected for each cluster, with the records corresponding to an alarm, alert, error, notification, or warning); ¶ [0062] (log data in log messages represents an event, such as a failure)).

	Yoon teaches clustering of log messages and tokenizing log messages into a vector to determine their similarity to representative log message vectors in a cluster (Yoon: ¶ [0118]-[0130]).  Yoon does not explicitly teach categorizing logs as a disaster type as described in the claim.  However, Yoon teaches that data records in a cluster may correspond to an alarm, alert, error, notification, or warning, and that the data in log messages represents an event, such as a failure (Yoon: ¶ [0034]-[0035]; ¶ [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that each cluster could be categorized based on the type of log messages contained within the cluster and that the categories could reflect specific types of alerts or failures.  One of ordinary skill in the art would be motivated to categorize clusters of log messages is such a way in order to detect serious failures (such as a disaster) in a timely manner.

Claims 2-4 and 6
Regarding claim 2, Yoon discloses: 
The method of claim 1, wherein matching the second vector to the cluster by comparing the second vector and the representative vectors comprises: 
computing similarity scores between the second vector and the representative vectors (Yoon: ¶ [0121]-[0125] (comparison of tokenized log message vector to representative log message vectors for an initial cluster to determine similarity to representative log message vectors in a cluster by calculating a similarity value)); 
determining if a highest similarity score is greater than a threshold, the highest similarity score being between the second vector and a representative vector of the cluster (Yoon: ¶ [0121]-[0125] (the calculated similarity value is compared to a threshold; if the threshold is exceeded, there is a higher correspondence between the vectors)); and 
when the highest similarity score is greater than the threshold, concluding the
second vector matches the cluster (Yoon: ¶ [0121]-[0125] (the calculated similarity value is compared to a threshold; if the threshold is exceeded, there is a higher correspondence/match between the vectors)).

Regarding claim 3, Yoon discloses: 
The method of claim 2, wherein when the highest similarity score is not greater than the threshold: 
computing additional similarity scores between the second vector and first vectors in the cluster; and when an additional similarity score is greater than the threshold, concluding the
second vector matches the cluster (Yoon: ¶ [0121]-[0125] (comparison of tokenized log message vector to representative log message vectors to determine similarity to representative log message vectors in an initial cluster by calculating a similarity value; the calculated similarity value is compared to a threshold; if the threshold is exceeded, there is a higher correspondence/match between the vectors; if the threshold is not exceeded, there is not a match and comparison is made to representative log message vectors of other clusters)).

Regarding claim 4, Yoon discloses:
The method of claim 3, wherein a similarity score is a ratio between a number of overlapping unique tokens between two vectors and a total number of unique vectors in the two vectors (Yoon: ¶ [0122]-[0123] (Similarity value corresponds to degree of overlap between one or more first representative log messages and one or more second representative log messages; the similarity value may pertain to overlap between two log messages in terms of token count, token content, and/or token position.  It would be obvious to one of ordinary skill in the art to be able to determine the number of unique tokens and unique vectors based on the values of token count, token content, and/or token position in order to determine unique vectors and unique token and obtain the ratio described in the claim.)).

Regarding claim 6, Yoon discloses: 
The method of claim 1, further comprising: 
assigning recovery solutions for the clusters; and applying a recovery solution for the cluster to the computer system (Yoon: ¶ [0083] (Corrective Action Engine may perform any necessary functions and/or actions as appropriate based on the processed log data)).


Claims 7-10 and 12
Claims 7-10 and 12 contain limitations for a computer readable storage medium which are similar to the limitations recited for the method in claims 1-4 and 6, respectively, and are
rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claims 13-16 and 18
Claims 13-16 and 18 contain limitations for a system which are similar to the limitations recited for the method in claims 1-4 and 6, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claims 5, 11, and 17
Claims 5, 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Yoon et al. (U.S. Patent Publication No. 2018/0102938) in view of Umanesan (U.S. Patent Publication No. 2014/0334739).

Claim 5
	Regarding claim 5, Yoon does not explicitly disclose, but Umanesan teaches:
The method of claim 3, wherein a similarity score is a cosine distance between vectors (Umanesan: ¶ [0016]).

Yoon teaches using a hamming distance as possible similarity values and states that other types of similarity values can be used (Yoon: ¶ [0126]), but does not specify the similarity score being a cosine distance between vectors as described in the claim.  Umanesan teaches calculating distance metrics between two event logs including Hamming distance and Cosine similarity  (Umanesan: ¶ [0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to calculate the distance between vectors as taught by Umanesan in conjunction with determining a similarity value as taught by Yoon.  Metric distances are often conceptualized in a metric space and known methods of calculating the distance function directly compare the values in the different character strings being evaluated (such as the token vectors taught by Yoon) (Umanesan: ¶ [0016]).



Claim 11
Claim 11 contains limitations for a computer readable storage medium which are similar to the limitations recited for the method in claim 5, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 17
Claim 17 contains limitations for a system which are similar to the limitations recited for
the method in claim 5, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed
above.


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on August 26, 2022) with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered but are not persuasive.
Regarding the rejection of the independent claims, Applicant argues that “Yoon does not teach partitioning the first tokens corresponding to the first log messages or the second tokens corresponding to the second log messages into any clusters. Therefore, Yoon does not teach or suggest the elements of "partitioning the first vectors into clusters" recited in claim 1.  In addition, although Yoon discloses "representative log messages", Yoon does not disclose selecting a representative token from tokens. … Therefore, Yoon does not teach or suggest the elements of "selecting representative vectors for the clusters" recited in claim 1.”
The Examiner respectfully disagrees.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “selecting a representative token from tokens”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The selection of a “representative token” is not equivalent to selecting a “representative vector.”  
Yoon teaches tokenization of log messages and comparison of tokenized log message vectors to determine similarity to log messages in a cluster.  Yoon further teaches “[f]or a given set S of representative messages, the approach in some embodiments performs classification/grouping by finding a representative message vector V for a first initial cluster and creating a new group G.  A similarity value is then calculated between V and a log message vector for each of other initial cluster in S.” (emphasis added) (Yoon: ¶ [0121-[0126]).  This classification/grouping of vectors into clusters corresponds to the limitations for “partitioning the first vectors into clusters” and “selecting representative vectors for the clusters” in the claims.  Yoon further teaches that “[c]lusters are merged when their representative log messages have a similarity value/hamming distance that is small enough (according to the similarity threshold that is passed as input). When multiple representative log messages are associated with a cluster, the similarity assessment may include (for example) comparing each of the representative messages from a first cluster to each of the representative messages from a second cluster and calculating a statistic (e.g., median or mean) based on the similarity values, which can be compared to a threshold” (Yoon: ¶ [0127]).  
As explained in the rejection, Yoon does not explicitly teach categorizing logs as a “disaster type” as described in the claim.  However, Yoon teaches that data records in a cluster may correspond to an alarm, alert, error, notification, or warning, and that the data in log messages represents an event, such as a failure (Yoon: ¶ [0034]-[0035]; ¶ [0062]).  This corresponds to “categorizing the new log as a disaster type represented by the cluster” in the independent claims since it would be obvious to one of ordinary skill in the art that grouping data records in a cluster based on log messages representing a particular failure (or disaster), such as taught by Yoon, would necessarily involve categorizing the messages and associated vectors for a log as a particular failure type (“disaster type”) represented by one or more clusters in order to place the messages/vectors in the appropriate cluster.
It is therefore maintained that the teachings of Yoon would reasonably suggest to one of ordinary skill in the art the limitations in the independent claims.
Accordingly, claims 1-18 are rejected under 35 U.S.C. § 103 as detailed above.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Fu et al. (U.S. Patent Publication No. 2015/0089309 and U.S. Patent No. 9,542,255) teaches mapping multiple log files to an n-dimensional vector based on a log pattern repository and clustering multiple n-dimensional vectors to which each of the multiple log files is mapped into at least one group, wherein each of the at least one group indicates one trouble type of the at least one system.
Bailey et al. (U.S. Patent No. 9,323,826) teaches parsing micro-blog messages to form vectors of words and/or phrases, successively aggregating the words and/or phrases over multiple time periods to form aggregated vectors, classifying the aggregated vectors to form predictions associated with the different time periods, and alerting a user when a prediction exceeds a predetermined level.
Xu et al. (U.S. Patent Publication No. 2017/0293543) teaches log tokenization and clustering as part of failure prediction.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113